COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                         SECOND ORDER OF CONTINUING ABATEMENT

Appellate case name:        Ecknozzio Okeith Fontenot v. The State of Texas

Appellate case number:      01-18-00077-CR

Trial court case number:    1540146

Trial court:                185th District Court of Harris County

      Without an agreed punishment recommendation, appellant, Ecknozzio Okeith
Fontenot, pleaded guilty to the felony offense of aggravated robbery with a deadly
weapon. The trial court found appellant guilty and assessed his punishment at
confinement for eight years. Appellant timely filed a pro se notice of appeal.
        On May 31, 2018, we abated the appeal and remanded the case to the trial court to
clarify appellant’s right of appeal and, if necessary, appoint counsel to represent appellant
on appeal. At the abatement hearing, appellant stated that he intended to go forward with
the appeal and “plan[ed] on hiring a lawyer.” No attorney appeared in this Court on
appellant’s behalf and he filed, in this Court, a request for court-appointed counsel.
       Accordingly, on September 11, 2018 we directed the trial court to appoint counsel,
at no expense to appellant, to represent him on appeal. And, we directed the trial court
clerk to file a supplemental clerk’s record containing the trial court’s order appointing
appellate counsel no later than October 11, 2018. On October 23, 2018, a supplemental
clerk’s record was filed in this Court. However, the supplemental clerk’s record does not
include an order appointing appellate counsel.
        Accordingly, we direct the trial court the trial court to appoint counsel, at no
expense to appellant, to represent him on appeal. See TEX. CODE CRIM. PROC. ANN.
art. 1.051(a), (c), (d)(1), 26.04 (b)(1), (c), (p).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s order appointing appellate counsel within 30 days of the date of this order.
      The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket.
      It is so ORDERED.

Judge’s signature: __/s/ Terry Jennings_
                    Acting individually    Acting for the Court

Date: _October 30, 2018__________